Citation Nr: 1032008	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife





ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In July 2009, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In October 2009, the Board remanded this case for further 
evidentiary development.  The case has now been returned to the 
Board for further appellate action.

The Board notes that in a November 2009 statement, the Veteran 
reported treatment for blackouts, hiatal hernia, and knee 
problems.  If he wants to file a claim for the noted disorders, 
he should do so with specificity at the RO.

For reasons explained below, the current appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.




REMAND

After a review, the Board observes that further development is 
once again required prior to adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 50 percent for 
PTSD.

Pursuant to the Board's October 2009 remand, the Veteran was 
asked in a November 2009 letter to provide the names, addresses, 
and approximate dates of treatment of all health care providers 
who have treated him for his PTSD since November 2004.  In 
response, the Veteran signed three authorization forms in 
November 2009 to allow VA to obtain records from three private 
treatment providers, including the Guthrie Clinic in Athens, 
Pennsylvania.  While the records from Dr. Bishop would not be 
relevant to the appeal as the Veteran reported treatment of 
orthopedic disorders, the Veteran reports treatment at the 
Guthrie Clinic for PTSD.  It is unclear whether the records from 
Dr. Husband, from whom the Veteran reportedly receives primary 
care treatment, would be relevant.  On remand, records from the 
Guthrie Clinic should be requested, and the records from Dr. 
Husband should be requested only if information concerning 
treatment for PTSD or psychiatric symptoms would be obtained. 

In a November 2009 statement, the Veteran noted that he was 
scheduled for two upcoming sessions of VA psychiatric treatment 
at the VA Outpatient Clinic in Sayre, Pennsylvania.  On remand, 
all relevant ongoing VA medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As an additional matter, the Board notes that following the 
issuance of the March 2010 supplemental statement of the case, 
additional evidence was submitted which is relevant to the 
Veteran's increased rating claim.  However, no waiver of initial 
RO review accompanied the submission of this new evidence.  In 
July 2010, the Veteran declined to provide such a waiver, and 
instead indicated that he wanted the case remanded back to the 
AOJ for review of this additional evidence.  Therefore, on 
remand, the RO/AMC must consider this evidence in the first 
instance with respect to the claim on appeal.  See 38 C.F.R. 
§ 20.1304 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to sign new 
authorization forms for all health care 
providers who have treated him for PTSD 
since November 2004, to include the Guthrie 
Clinic and Dr. Husband if that physician 
treats him for PTSD or psychiatric 
symptoms.  After securing the necessary 
release(s), the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Obtain VA mental health treatment 
records dating since November 2009 from the 
VA Outpatient Clinic in Sayre, 
Pennsylvania.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again be 
reviewed, to include the additional 
evidence submitted since the issuance of 
the March 2010 supplemental statement of 
the case.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

